DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Species 1, Figures 1-3, claims 1 and 2 in paper filed on 7/22/22 without traverse is acknowledged.  
Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102b as being anticipated by Peter Wilschewski (FR 2452777) from Applicant’s IDS.
	Regarding claim 1, Peter discloses a device comprising:
an electromagnet (16), 
a plurality of springs (20-22) each of which includes a contact (23) which opens and closes with another contact in accordance with operation of the electromagnet (16), and 
a terminal (29), and a base (1) which supports the springs (20-22), 
wherein at least one of the plurality of springs (20-22) has a locked part (25-28) which is locked on the base (1) using resilience of the spring (21, 22), and 
the base (1) has a lock part (see the drawing below) which locks the locked part (see the drawing below).
[AltContent: textbox (Raised part)][AltContent: arrow][AltContent: textbox (Reference surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lock part)][AltContent: arrow]
    PNG
    media_image1.png
    138
    290
    media_image1.png
    Greyscale

Regarding claim 2, which depends from claim 1, Peter discloses: 
the base (1) has a reference surface (see the drawing above) defining a reference position of the springs (21, 22), and 
at least one of the springs (21, 22) comprise a raised part (see the drawing above) which is formed by cutting and raising a portion of the spring and which press the spring against the reference surface (see the drawing below).

    PNG
    media_image2.png
    133
    411
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
August 27, 2022

/BERNARD ROJAS/Primary Examiner, Art Unit 2837